EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
1.	Claims 16-35 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/arguments filed 3/24/2021, with respect to claims 16-35 has been fully considered and are persuasive. 

Applicant argues on page 9-11 of remarks/Amendments filed 3/24/2021 regarding the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 under 35 U.S.C. § 103 as being unpatentable over Petersen et al. (WO 2015/067818 Al) in view of Worledge (US 20040183554 A1) that, “Claim 16 recites “(f) establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model” and “(g) establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance.” Claim 28 recites “second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model” and “third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance.” This is not taught or suggested by Petersen or Worledge (Page 9)……..
Claim 16 recites “the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters.” Claim 28 recites “the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters.” Peterson also does not teach that exact positions of the probes are used in the model as unknown parameters.
Worledge fails to provide these missing teachings of Petersen (Page -10)”.

Applicant’s arguments regarding the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 under 35 U.S.C. § 103 as being unpatentable over Petersen et al. (WO 2015/067818 Al) in view of Worledge (US 20040183554 A1)are persuasive. Therefore, the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 has been withdrawn. Claims 16-35 are allowed. 

Regarding claim 16, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

(d)    establishing a resistance model representative of the test sample, the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multi-layered sheet;………
(f)    establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model;
(g)    establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance…..
d)    establishing a resistance model representative of the test sample, the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multi-layered sheet;………(f)    establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model; (g)    establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance…...” and also in combination with all other elements in claim 16 distinguish the present invention from the prior art references. 
 
Claims 17-27 are allowed by virtue of their dependence from claim 16. 

Regarding claim 28, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the resistance model having the specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multilayered sheet, ……..
second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model; 
third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance……..


Petersen et al. (WO 2015/067818 Al) and Worledge (US 20040183554 A1) are regarded as the closest prior art to the invention of claim 28. Petersen discloses, “A method of determining a pair of components of an anisotropic sheet conductance of a conductive sheet with a multi-point probe, the conductive sheet having an edge and defining an axis of highest conductance and an axis of lowest conductance, and the multi-point probe comprising a plurality of contact elements, and each contact element defining a contact point for contacting and establishing an electrical connection to the conductive sheet, and the contact points of the plurality of contact elements being spatially separated from one another and positioned in a collinear relationship (Page 1 Line 22-29). FIG. 2 illustrates a preferred positioning of the contact points 42, 44, 46, and 48 on the planar surface 58 of a conductive sheet 52 relative to the closest edge portion 60. The contact points 42, 44, 46, and 48 are positioned in a linear relationship on a line 62, which is  Petersen fails to teach that the resistance model having the specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multilayered sheet, ……..second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model; third means for establishing a set of differences constituting the difference between each of the predicted resistances and its the resistance model having the specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multilayered sheet, ……..second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model; third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance……....” and also in combination with all other elements in claim 28 distinguish the present invention from the prior art references. 
 
Claims 29-35 are allowed by virtue of their dependence from claim 28. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866